NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 7 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SARAH POCASANGRE GARCIA, AKA                    No.   20-70307
Sarah Elizabeth Pocasangre Garcia, and
ANDERSON POCASANGRE GARCIA,                     Agency Nos.      A208-896-689
                                                                 A208-896-688
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 11, 2021
                            San Francisco, California

Before: WALLACE, Senior Circuit Judge, Collins, Circuit Judge, and RAKOFF,**
District Judge.

      Sarah Pocasangre Garcia, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (BIA) affirming the decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
of an Immigration Judge (IJ) denying asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).1 Pocasangre Garcia fears

persecution by her ex-boyfriend, an alleged gang member who is the father of her

son, if she is returned to El Salvador. We review for substantial evidence the

agency’s factual findings, applying the standards created by the REAL ID Act. Ren

v. Holder, 648 F.3d 1079, 1083, 1089-90 (9th Cir. 2011). We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition.2

      The BIA upheld the IJ’s determination that Pocasangre Garcia testified

credibly but failed to provide sufficient corroborative evidence to meet her burden

of proof, and that what she did provide was insufficient to carry her burden. Under

the REAL ID Act, if the IJ determines that evidence is necessary to corroborate

otherwise credible testimony, “the IJ must give the applicant notice of the

corroboration that is required and an opportunity either to produce the requisite

corroborative evidence or to explain why that evidence is not reasonably available.”

Ren, 648 F.3d at 1093. Here, Pocasangre Garcia was given notice of the IJ’s decision

and a four-month continuance of the hearing to allow her the opportunity to obtain

the requested corroborative evidence or else explain why it was not reasonably



1
      Pocasangre Garcia’s son, Anderson, is a derivative beneficiary of Pocasangre
Garcia’s asylum claim.
2
      As the parties are familiar with the facts, we do not recount them here.

                                         2
available. She failed adequately to do so.

      In particular, substantial evidence supports the BIA’s determination that

Pocasangre Garcia did not adequately explain why corroborative evidence in the

form of the key allegedly threatening Facebook messages from her ex-boyfriend was

not reasonably available. Although Pocasangre Garcia maintains that the messages

were unavailable, she never contacted Facebook for help in recovering them. A

reasonable trier of fact would not be compelled to conclude that the messages were

unavailable.

      Substantial evidence also supports the BIA’s determination that the

corroborative evidence Pocasangre Garcia did produce, along with her otherwise

credible testimony and the remaining evidence in the record, was insufficient to meet

her burden of proof to establish her eligibility for asylum, withholding of removal,

or CAT protection. See Ren, 648 F.3d at 1094. Pocasangre Garcia produced letters

from her mother, her aunt, and a family friend who is a police officer in El Salvador.

But the agency permissibly concluded that these letters do not provide reliable

evidence of Pocasangre Garcia’s ex-boyfriend’s abusive behavior, and the record is

otherwise lacking such evidence. A reasonable trier of fact would not be compelled

to conclude that Pocasangre Garcia satisfied her burden of proof. 3


3
      Because Pocasangre Garcia has failed to establish that she qualified for the
requested relief, we need not review the additional reasons for the denial of her
applications.

                                             3
PETITION DENIED




                  4